Citation Nr: 0829849	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury. 

2.  Entitlement to service connection for a right eye 
condition. 

3.  Entitlement to service connection for a chest condition.  

4.  Entitlement to service connection for a dental condition.

5.  Entitlement to service connection for fatigue syndrome.  

6.  Entitlement to service connection for a stomach condition 
(claimed as poor digestion).  

7.  Entitlement to service connection for a sleep disorder.  

8.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) with depression. 

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot condition.  

10.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a hepatitis.  

11.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a congenital 
abnormality of L-5 (claimed as lumbar strain).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to July 
1980.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned in February 2005.  A transcript of that 
hearing is associated with the claims file.  In March 2005, 
the veteran submitted additional evidence in support of his 
claims, along with a waiver of RO consideration of such 
evidence.  38 C.F.R. § 20.1304(c) (2005).

In January 2006, the Board remanded this case for additional 
development and adjudication.  This having been completed, 
the case has been returned to the Board for further review.

In July 2007, the veteran submitted additional evidence, some 
of which was accompanied by a waiver of RO consideration and 
some of which was not.  The evidence accompanied by the 
waiver will be considered by the Board in reviewing the 
veteran's case.  With respect to the evidence that was not 
accompanied by a waiver, the Board notes that this evidence 
is cumulative of evidence already contained in the veteran's 
claims file or cumulative of the evidence submitted with the 
waiver.  A remand to the RO for initial consideration of this 
evidence is therefore not necessary in this case.  

The issues of entitlement to service connection for a low 
back disability and residuals of a neck injury, and the issue 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot condition are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1988 rating decision, the RO denied the 
veteran's application to reopen his claim for a low back 
disability; the veteran was notified of this decision and of 
his appellate rights, but did not appeal this determination 
and the decision became final.  

2.  The evidence added to the record since the August 1988 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

3.  In an October 1980 decision, the RO denied the veteran's 
claim of entitlement to service connection for hepatitis; the 
veteran was notified in writing of this decision and his 
appellate rights; he did not appeal this determination and 
the decision became final.

4.  New and material evidence regarding the veteran's claim 
for service connection for hepatitis has not been added to 
the record since the final October 1980 RO decision; the 
evidence of record since that determination is cumulative and 
redundant and, does not, when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the veteran's claim, nor raise a reasonable 
possibility of substantiating the claim.

5.  A psychiatric disability, to include depression and 
schizophrenia, and a right eye disability, to include 
detached retina and presbyopia, are not shown to have had 
their onset in service or within one year of service, or 
otherwise caused or aggravated by the veteran's active 
service.  

6.  The veteran is not shown to have a chest condition, a 
dental condition, fatigue syndrome, a stomach condition 
(claimed as poor digestion), a sleep disorder, or PTSD due to 
or the result of his active service.  
 

CONCLUSIONS OF LAW

1.  Subsequent to the final August 1988 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a low back disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

2.  The October 1980 RO decision that denied service 
connection for hepatitis is final, and new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for hepatitis.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.156 (2007).

3.  A psychiatric disability, to include depression and 
schizophrenia, and a right eye disability, to include 
detached retina and presbyopia, are not shown to have had 
their onset in service or within one year of service, or 
otherwise caused or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  

4.  The veteran does not have a chest condition, a dental 
condition, fatigue syndrome, a stomach condition (claimed as 
poor digestion), a sleep disorder, or PTSD that is due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
the information and evidence VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The rule is 
effective November 9, 2000, with exceptions, to include the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

Here, the RO, in letters dated in January and March 2003, and 
March and September 2006, provided the veteran with the 
notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b), including new and material evidence required to 
reopen previously denied claims for hepatitis and a low back 
disability, and notice that a disability rating and effective 
date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  
The veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed him 
that he should send information or evidence relevant to the 
claims to VA.  In addition, the RO provided notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the claims, and also informed 
the veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO before April 
2007 supplemental statement of the case and before the 
transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical records, a VA examination 
report, records from the Social Security Administration, the 
veteran's testimony before the Board, and written statements 
submitted by the veteran and his representative in support of 
the claims.  The Board also notes that this case has been 
remanded to the RO for further development and adjudication.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.



II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

A.	Low back disability.

In this case, the evidence submitted after August 1988 
consists of medical treatment records, the veteran's 
testimony before the Board, and statements submitted by the 
veteran and his representative in support of the claim.  

Of particular significance are the veteran's treatment 
records, including an October 2003 evaluation, indicating 
that the veteran sustained two "knock outs" during football 
games played while on active duty.  The veteran was indicated 
to have played defensive lineman and reported that he was hit 
in the head by a running back on two occasions as he leaned 
forward.  The veteran reported that the running back slammed 
into him, head first, each time.  Other treatment notes also 
report that the veteran injured his back while playing 
intramural football while in the military, and note that the 
veteran has had neck and back pain after a football injury in 
the 1970s.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the August 1988 RO decision 
and, when considered with previous evidence of record, 
relates to unestablished facts necessary to substantiate the 
veteran's claim and raises a reasonable possibility of 
substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen the 
claim of service connection for a low back disability is 
granted.  

B.  Hepatitis.

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that new and material evidence 
sufficient to reopen the veteran's hepatitis claim has not 
been received.

In this case, evidence submitted after the October 1980 RO 
decision consists of medical treatment records, the veteran's 
testimony before the Board, and statements submitted by the 
veteran and his representative in support of the claim. While 
the treatment records indicate continued diagnoses of 
hepatitis, these records are for continued treatment of the 
condition and do no contain any opinion regarding whether the 
veteran's condition may have resulted from his service. 

Based on the foregoing, the evidence in the record is 
insufficient to reopen the veteran's claim.  The records 
associated with the veteran's claims file since October 1980 
demonstrate ongoing diagnoses and treatment related to the 
veteran's hepatitis.  Records related to continued treatment, 
however, are generally insufficient to reopen a claim for 
service connection.  38 C.F.R. § 3.156.  See also Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing other crucial matters, such as 
medical nexus, does not constitute new and material 
evidence).  Additionally, none of the evidence submitted 
since the November 1996 Board decision addresses whether the 
veteran's hepatitis is the result of his active service.  The 
evidence added to the record does not relate to an 
unestablished fact necessary to substantiate the claim and, 
therefore, does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

Finally, the Board notes that the veteran and his 
representative have submitted written statements and 
testified before the Board in connection with the claim, 
including contentions that his hepatitis is related to 
service.  However, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

In sum, the Board finds that the evidence received since the 
October 1980 RO decision that denied service connection for 
hepatitis is cumulative of the evidence previously considered 
by the RO and does not raise a reasonable possibility of 
substantiating the claim to warrant reconsideration of the 
merits of the claim on appeal.  As the evidence received 
since the October 1980 RO decision that denied entitlement to 
service connection for a right wrist disorder is not new and 
material, it follows that the claim for service connection 
for hepatitis may not be reopened.



III.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  Further, service connection may be 
granted for disability proximately due to or the result of a 
service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

First, the Board notes that the veteran seeks compensation 
benefits for a chest condition, a dental condition, fatigue 
syndrome, a stomach condition (claimed as poor digestion), a 
sleep disorder, and PTSD.  The veteran's medical records, 
however, do not indicate that the veteran has been diagnosed 
with such conditions.  The veteran's not insignificant 
treatment records do not contain diagnoses related to these 
claimed conditions and at least one November 2003 treatment 
note indicated normal bowel function.  

Based on the foregoing, the Board finds that the claims of 
service connection for a chest condition, a dental condition, 
fatigue syndrome, a stomach condition (claimed as poor 
digestion), a sleep disorder, and PTSD must be denied.  The 
veteran has not been diagnosed with these disabilities.  And 
without a current diagnosis, a claim of service connection 
for any such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In this regard, the Board also notes that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  

With respect to the veteran's psychiatric and right eye 
claims, the Board notes that the veteran has been diagnosed 
with major depressive disorder and schizophrenia, and a right 
eye disability, to include status post detached retina and 
presbyopia.  The veteran's in-service and post-service 
medical records, however, do not indicate that these 
disabilities had their onset in service, or within one year 
of service, nor do they indicate that these disabilities were 
in any way related to or caused by his service.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran has major depressive 
disorder, schizophrenia, or a right eye disability, to 
include status post detached retina and presbyopia that are 
the result of his active service.  In reaching this 
conclusion, the Board notes that it is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound on these matters by the medical evidence of 
record.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In this regard, the Board notes that the veteran has not been 
afforded a VA examination in order to address whether the 
veteran has the aforementioned disabilities and, if so, 
whether such disabilities are related to his service.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent, and the veteran is 
required to show some causal connection between his 
disability and his military service.  Wells v. Principi, 326 
F.3d 1381, 1338 (Fed. Cir. 2003).  A disability alone is not 
enough.  Id.  

In this case, the record does not contain a diagnosis of a 
chest condition, a dental condition, fatigue syndrome, a 
stomach condition (claimed as poor digestion), a sleep 
disorder, or PTSD.  In addition, while the veteran was 
diagnosed with major depressive disorder, schizophrenia and 
status post detached retina and presbyopia of the right eye, 
there is no medical evidence indicating that such conditions 
are related to the veteran's active duty service.  38 C.F.R. 
§ 3.159(c)(4) (2002); see also Wells v. Principi, 326 F.3d 
1381 (2003); Charles v. Principi, 16 Vet. App. 375 (2002).  
The Board therefore concludes that a VA examination of the 
veteran for these disabilities is not necessary in this case.  




ORDER

As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for a 
low back disability is reopened; the appeal to this extent is 
allowed, subject to further action as discussed in the Remand 
section below.  

New and material evidence having not been received, the 
veteran's application to reopen the previously denied claim 
for service connection for hepatitis is denied.

Service connection for a right eye condition is denied. 

Service connection for a chest condition is denied.  

Service connection for a dental condition is denied.

Service connection for fatigue syndrome is denied.  

Service connection for a stomach condition (claimed as poor 
digestion) is denied.  

Service connection for a sleep disorder is denied.  

Service connection for an acquired psychiatric disorder, to 
include post traumatic stress disorder (PTSD) with 
depression, is denied. 


REMAND

For the reasons set forth hereinbelow, the veteran's claim of 
entitlement to service connection for a low back disability 
and residuals of a neck injury, and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a bilateral foot condition, must be 
remanded for additional development and adjudication.  

First, the Board notes that the veteran was denied service 
connection for pes planus in October 1980.  When a veteran 
files a claim with VA, VA is required to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 U.S.C.A. § 3.159(c).  
This assistance requires, in part, that VA specifically 
inform the veteran and his representative regarding:  (1) 
information and evidence not of record that is necessary to 
substantiate the claim; (2) information and evidence that VA 
will seek to provide; and (3) information and evidence the 
claimant is expected to provide.  VA is also required to 
request or tell the veteran to provide any evidence in his 
possession that pertains to the claim, or something to that 
effect.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  

In addition, specific to requests to reopen a previously 
denied claim, the veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VCAA states that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

In this case, the veteran was provided notice of what is 
required to sustain a claim of entitlement to service 
connection for pes planus, but he was not provided notice of 
the requirements for reopening the previously denied claim.  
The Board therefore reluctantly concludes that this issue 
should be remanded so that the veteran may be afforded 
proper notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b), to include notice that informs the veteran of the 
reopening criteria for his claim for pes planus.  

Next, with respect to the veteran's low back and neck claims, 
the Board notes that the veteran's treatment records, 
including an October 2003 evaluation, indicating that the 
veteran suffered two "knock outs" during football games 
played while on active duty.  The veteran was indicated to 
have played defensive lineman and reported that he was hit in 
the head by a running back on two occasions as he leaned 
forward.  The veteran reported that the running back slammed 
into him, head first, each time.  Other treatment notes also 
report that the veteran injured his back while playing 
intramural football while in the military, and note that the 
veteran has had neck and back pain after a football injury in 
the 1970s.  

The veteran's treatment records also note that the veteran 
has been found to have mild to moderate spinal canal stenosis 
from L3-4 through L5-S1 due to diffuse posterior disc bulge, 
spondylosis and short pedicle, and mild to severe bilateral 
neural foraminal narrowing at L1-S1. The veteran has also 
been found to have degenerative changes in the cervical spine 
at C4-7.

Based on the foregoing, the veteran should be afforded a VA 
examination in order to determine whether the veteran has low 
back and cervical spine disabilities that are related to his 
service.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159, 3.303, 
3.307, 3.309.  

Prior to affording the veteran VA examination, the veteran 
should be afforded an opportunity to submit any additional 
medical records relevant to his claims.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain outstanding 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
application to reopen his previously 
denied claim of entitlement to service 
connection for pes planus.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
In addition, the RO should send the 
veteran notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed 
in this remand, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those whose records 
are already associated with the claims 
folder, that have treated him for his 
neck and back since service.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and likely 
etiology of any neck and back conditions 
found to be present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to: 

(a).  Does the veteran have current 
neck and back disabilities?  If so, 
state the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has neck and back 
disabilities, did such disorders have 
their onset during his period of 
active service or within one year of 
service, or were such disabilities 
caused by any incident that occurred 
during such active service?  In this 
regard, the examiner is asked to 
comment on the veteran's statements 
and treatment records that indicate or 
tend to refute that the veteran may 
have sustained back and neck injuries 
playing football while on active duty 
in the military.

(c).  Did the veteran's neck and back 
disabilities, if any, exist prior to 
the veteran's period of active duty?  
If so, state (if possible) the 
approximate date of onset of such 
disorder.  

(d)  If a neck or back disability 
preexisted the veteran's period of 
active duty, did that disorder 
increase in disability during such 
period of active duty beyond natural 
progression?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.  
In this regard, the examiner is also 
asked to comment on the October 1980 
rating decision indicating a 
congenital anomaly at L-5.

(e).  If the examiner finds that a 
neck and back disability did not exist 
prior to the veteran's period of 
active duty, is it at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) that such a disorder had 
its onset during service or within one 
year of service, or was it caused by 
any incident that occurred during 
service?

In offering these opinions, the examiner 
should specifically include a discussion 
of the claims with respect to the 
veteran's service medical records in 
terms of evidence supporting or 
controverting entitlement to service 
connection documented therein.  The 
physician should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  A complete rationale should be 
given for all opinions and should be 
based on examination findings, historical 
records, and medical principles.
        
4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


